Citation Nr: 1815767	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-33 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.


ORDER

Service connection for IHD disease is granted.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran travelled to the Republic of Vietnam during the Vietnam era. 

2.  The Veteran is diagnosed with IHD.



CONCLUSION OF LAW

The criteria for service connection for IHD have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154(a), 5107 (West 2012); 38 C.F.R. 
§§ 3.102 , 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Introduction

The Veteran served on active duty in the United States Air Force from March 1963 to March 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Furthermore, given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Discussion

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for certain diseases, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service. Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.

The Veteran contends his IHD is related to service, to include as due to Agent Orange exposure in Republic of Vietnam (Vietnam).  The Veteran served on verified active duty from March 1963 to March 1967.  His DD Form 214 and personnel record do not reflect, and the Veteran does not contend, that he was assigned to Vietnam during service.  Rather, the Veteran has consistently stated that he was stationed in the Philippines, and that his job duties required about a dozen short trips to Vietnam.

In November 2011, the Veteran underwent a VA heart examination.  The VA examiner did not have access to the Veteran's claims file, but did have access to the Computerized Patient Record System (CPRS) as well as medical records the Veteran brought with him.  Based on review of CPRS and the other available materials, the VA examiner diagnosed the Veteran with severe IHD.  The VA examiner supported this finding by stating the Veteran had two stent cards with him and midsternal and left wrist scars consistent with his reports of coronary artery bypass surgery, as well as, evidence reviewed in CRPS. The Board therefore finds the Veteran has a current diagnosis of IHD.

Thus, the pertinent question in this case is whether the Veteran had service or visitation to Vietnam such that exposure to herbicides, and thus the nexus between herbicides and IHD can be presumed.  

In November 2016, the Veteran submitted a buddy statement from G.G., who stated that she witnessed the Veteran in Vietnam between July 1966 and January 1967.  Specifically, she stated that while the Veteran was on temporary duty from the Philippines to Vietnam, the Veteran would always call or visit her to let her know where he was as he traveled back and forth.

In November 2017, the Veteran provided testimony in support of the claim.  He reported that in service, he was stationed in the Philippines, and as part of his duties, he made trips between the Philippines and the Vietnam about a dozen times.  The Veteran stated that he would fly to Vietnam and assist sick and wounded soldiers that were being transported to the Philippines.  The Veteran stated he specifically remembered flying into Cam Rahm Bay, Vietnam, on one trip.  The Veteran also explained his relationship with G.G., who provided the statement in support of his claim.  He stated G.G. was from his hometown, and her family was stationed in Vietnam at the time.  The Veteran reported that when he would go to Vietnam, he would let her know and that several times he went to her family's house for dinner and that they would drop him back off at the terminal to return to the Philippines.

The Veteran's wife also provided testimony in support of the claim.  She stated that the Veteran had reported to her that he went to Vietnam during service.

The Board observes that neither the Veteran's DD Form 214 for his period of active duty nor his service personnel record indicate service in the Republic of Vietnam during the Vietnam era.  The Veteran's service personnel records do, however, verify his service in the Philippines.  Additionally, the Veteran provided testimony that he made multiple short trips to Vietnam that has been corroborated by a third party.  The Board finds this evidence both credible and probative towards the question of the Veteran having service in Vietnam.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Resolving reasonable doubt in the Veteran's favor, his presence in Vietnam during the Vietnam era and therefore, exposure to herbicides, including Agent Orange, is presumed.

There can be no doubt that further evidentiary development could be undertaken for the claim.  Specifically, the Board could seek additional personnel records and initiate more inquiries with the JSRCC.  However, there is credible evidence the Veteran traveled to Vietnam.  Given the existence of evidence both for and against the claim, the Board finds that the Veteran currently has IHD and that such disability is related to his military service as a presumptive condition associated with herbicide exposure.  See 38 C.F.R. § 3.307, 3.309(e).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	C. Teague, Associate Counsel

Copy mailed to: The American Legion

Department of Veterans Affairs


